Opinion op the court by
JUDGE BURNAM
-Reversing.
On tlie 24th of February, 18G4-, Joseph McCloskey and wife conveyed to Elizabeth Beswick a tract of 100 acres ■of land in Washington county in consideration of $1,000, the receipt of which was acknowledged in the deed. On the 6th of July, 1869, Elizabeth Beswick conveyed the same tract of land by general warrant}’ deed to her brother, Isaac Smick, for the recited consideration of $1,000, paid to her by her brother. The deed was written by O. Torlmne, an attorney at law, in the presence of the grantor and grantee and Phoebe Smick and Phoebe and George Beswick. After the execution of the deed Smick took possession of and rented the land for some 20 years, a’ part of the time to the claimant, George Beswick, and in January, 1889, sold it to Galvin Vest in consideration of $100 paid *443in cash and $900 to be paid in three equal installments, due, respectively, in one, two and three years, for which promissory notes were executed, without interest. Elizabeth Beswiek died in 1898, at the advanced age of 92 years, and her brother followed her in about 12 months thereafter. On the 14th of February, 1900, his administrator instituted this suit in the Boyle circuit court for a settlement of his estate, alleging that the personal estate of decedent was insufficient to pay his debts, and that it would be necessary to have certain real estate sold for this purpose. H. C. Smith, administrator of Elizabeth Beswiek, was made a defendant, and filed the following claim against the. estate:
To rent of her place in Washington Co., from July, 1869, to January, 1889, at $50 per year ' for 19 years and 6 months, the whole aggre-
gating .................................... $ 975 00
To interest on each annual rent for same period.. 570 35
Total ..................................... $1,545 35
Credits.
By execution of Joseph McOloskey, issued from Mercer circuit court against her, and paid by said Smick July 13, 1869 .............................. $216 08
By interest on same to January 16, 1889 ......... 252 72
Taxes paid by Smick for 1S73 on said land, paid April 7, 1875............. 11 70
By interest to January 16, 1889 (see tax receipts hereto attached)........... 9 65
By tax paid by him for 1874 on same land, paid April 17, 1875............ 11 40
By interest on same to January 16, 1889
*444(see tax receipt hereto attached).... $9 50
Total credits to that date.......... $ 511 05
By balance due him on January 16, 1889......$1,084 30
To amount of sale of land to Calvin Test, January 16, 1889, $1,000 of which was paid in cash ...........-.......................... 100 00
Balance due January 16, 1.889................. $1,134 30
Interest on this sum to Smick’s death, 1899.... 686 25
To cash on land January J.6, 1.890.............. 300 00
Interest on same to February, 1899............ 162 00
To cash on land January 16, 1891.............. 300 00
Interest on same to February, 1899............ 144 00
To cash on land January 16, 1892 ............. 300 00
Interest on same to February, 1899............ 126 00
Balance due.February, 1899................. $3,152 55
By her burial expenses........;.............. 25 00
Balance ................................... $3,127 55
' This claim is mainly based upon the affidavit of C. Ter-Ihune, the attorney who wrote the deed from Elizabeth Beswiek to Isaac Smick in July, 1889. He says, in substance, that at the date of the execution of that deed Mrs. Beswiek still owed $210.80 to Joe McCloskey upon the purchase price of the land, upon which he obtained judgment, and that it was agreed between Mrs. Beswiek and her brother that he should pay olf the debt, and that she should make an absolute conveyance of her Washington county land to him, which he was to rent until he found a ¡suitable purchaser, and was then to sell, and, after repaying' to himself the money advanced to pay off the debt due to McCloskey, to invest the balance of the fund in a home for *445Mrs. Beswick. The affiant states that he paid no further attention to this matter until Smick sold the land to Vest in 1889, at which time Smick employed him to write a deed to Vest, and he says that at that time he advised Smick to have the cash payment larger, so that he could at once buy some land for his sister in Mercer county; that Smick responded that when he got all the money he would make the investment for her; that he paid no further attention to the matter until Smirk’s death in 1899. Affiant filed this claim as one of the attorneys of George Beswick under a contract that they were to receive for their services a fee equal to 00 per cent, of the amount recovered. He testifies that all the parties who were present at the time the deed was prepared, including the attesting witnesses, were dead, except himself and George Beswick, in whose name the claim was being pros'ecuted; that Mrs. Beswick and her brother lived near each other during the balance of their lives. Mrs. Lynch, who was in the employe of Mrs. Beswick as a cook and wash woman, testifies that while she was living there she heard Mrs. Beswick ask her brother for money, but that he in*ver gave it to her; and that two days before her death Mrs. Beswick requested her to ask Smick for some of “her” money, and that she did so, and he responded that “'she didn’t need it; to let her son George get her anything she wanted.” And one J. B. Layne testifies that some seven or e:ght years before the death of Smick, at a tiine when he was in his employ, he remarked to Smick that he ought to get His nephew George Beswick to live with him; that Smick responded that when he got The balance of the money on the Washington county farm he was going to buy them a place to live on. Upon cross-examination this witness says that he did not speak of this conversation to any one until he made his affidavit in April, *4461900, when he was informed by the attorney Terhune that he was wanted as a witness in the ease. There are filed in the record a number of receipts, of which the following is a specimen: “Washington Co., Dec. 10, .1882. Received of George JBeswick the sum of $3.90 in full of revenue taxes, and county levy for the year 1881, including railroad taxes. Taken out of rent, Washington county farm. Sidney Green, Sheriff, by John Burton, Deputy.” Appellants, in their reply controverted the alleged, claim, and also relied upon the lapse of time and the statute of limitation. Appellees responded that Smick, shortly before-bis death, had admitted the trust, and that limitation did not run. Appellants excepted to the deposition of Terhune, which was overruled, and upon final, submission the chancellor allowed appellees' entire claim, from which judgment defendant appeals, and it is insisted that the testimony of the attorney Terhune is incompetent, under subsections 2 and 5 of section 000 of the Code.
Subsection 5 provides that: “No attorney shall testify concerning communications made to him in his professional character by his client,- or his advice thereon, without the consent 'of the client.” But this rule does not apply in this case. Here the controversy is between: parties, both of whom occupy the relation of clients to the witness, and their statements were made in the presence of each other,, and may be proved by him, because such statements are not in their nature confidential, and can not be regarded as privileged communications. We think the reason of the rule has no application in such cases. See Rice v. Rice, 53 Ky., 336. But the other ground presents a much more formidable question. Subsection 2 of section 606 of the Code provides that: “No person shall testify for himself concerning any verbal statement of or' transaction with *447. . . one who is dead when the testimony is offered to be given, except for the purpose and to the extent of affecting one who is living and who, when over fourteen years of age and of sound mind,' heard such statement, or was present when such transaction took place.” This witness admits that he has a large pecuniary interest in this suit, which is dependent upon the establishment of the ■claim about which he testifies. If his client fails to recover, he gets nothing; if he succeeds, he and his associate counsel will receive a sum equal to one-half of such recovery. In Apperson’s Ex’x v. Bank, 10 R., 943 (40 R. W., 801), this court held that it was not necessary that a witness should be a party to or directly interested in the result of a suit against the representative of one who is dead in order to render such testimony incompetent as to a transaction with the decedent; that to do so it must appear that it would have the effect to directly or indirectly benefit the witness pecuniarily. This wetness has a pecuniary interest in the result of the suit, and it can not be denied that his testimony is the main prop upon which the claim of appellee's rests. The facts of this case distinguish it from Haydon v. Easter (15 R., 597) (24 S. W., 626). In that case it w-as held that Kendel, the attorney for the plaintiff, wras not incompetent, because-the statute gave him a lien for a reasonable fee upon the recovery, there being no proof that ■ho had any other interest, and the plaintiff was primarily liable for his fee, and the statute merely secured this fee by a lien upon the recovery. In this case the client is not liable at all unless there' is a recovery, and the witness’ interest in that event equals that of the client himself. We ihink that the witness had such pecuniary interest in the result of the suit as to render him incompetent to testify ns to statements made by Smiek, and without this testimony *448the proof wholly fails to support a recovery. But the principle expressed in the maxim, “Vigilantibus non dormhniibus aequitas subvenit,” is an effectual bar to recovery on this claim. The courts of equity will not enforce stale demands where a party has slept on his rights and. acquiesced for an unreasonable length of time. Lord Camden, in Smith v. Clay, 3 Brown, Ch., 640, announces the' principle in these words: “The court of equity has always, refused its aid to stale demands, where the party has slept upon his rights and acquiesced for a great length of time. Nothing can call forth this court into activity but conscience, good faith, and reasonable diligence. 'Where these' are wanting, the court is passive, and does nothing.” This quotation has been frequently quoted, and generally approved. The same principle is announced in 18 Am. & Eng. Ency. Law (2d Ed.), p. 105, in these words: “'Where, from delay, any conclusion at which the court may arrive must at most be conjectural, and the original transactions have become so-obscure by lapse of time, loss of evidence, and death of parties or witnesses as to render it difficult, if not impossible, to do justice, the plaintiff will, by his laches,, be precluded from relief, and it is not even necessary that the court .should be satisfied that the original claim was unjust, or had been satisfied.” In Harrod’s Heirs v. Fountleroy, 26 Ky., 548, it was held that after a lapse of 30 years and the death of both parties to an assignment of a plat and certificate for land the chancellor would not sanction an investigation of the genuineness of the assignment unless the delay be satisfactorily accounted for. And in Taylor’s Adm’r v. Morrison’s Exr’s, 37 Ky., 242, which was a suit to settle a partnership, it was held that after a lapse of 14 years and the death of two of the partners, rendering just settlement difficult, if not impossible, the lapse' of *449time alone, without being pleaded, as a> conclusive bar, would present an imposing obstacle to any prayer for such settlement of the old partnership accounts. And in Helm’s Kx’r v. Rogers, 81 Ky., 568 (5 R., 569), it was held that where; the relation of trustee was denied, or time and acquiescence had obscured the nal lire and character of (he trust, or the acts of the parties authorized a presumption! unfavorable to its continuance, relief would be refused on the ground of tin* lapse of time and inability of the chancellor to do justice between the parties. And in Bettis v. Allen, 73 Ky., 40, the court refused to enforce1 a- stab1 claim not barred by the statute1 of limitation on the ground of laches. Many other cases might be cited in wliiedi the doe-trine of laches has be>en applied by this court to defeat stale ed'ahns, and none of them more strongly dennande'd its applie-ation than does this case. Mrs. Bes wick lived in the1 immediate neighborhood of Isaac Bniick for nearly 30 years after the execution of the deed, and took no steps to emfeu-e-e the alleged trust, and after her death and the death of her brother and of all the parties who were1 present at its execution, and who may be presumed to have known of the alleged contemporaneous parol agreement, this suit is brought. The claim is stale and improbable, and upon the showing-made the e-hancellor should have declined to allow it against the estate of dee-edent.
For reasons iudicateel, the judgment is reversed, and» cause remanded, with instruction to reject the claim, and for other proceedings consistent herewith.
Whole court sitting.
Petition for rehearing by appellee overruled.